Citation Nr: 1524171	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-44 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from January 1958 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, wherein the Veteran was denied service connection for diabetes mellitus.  On June 24, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.

The instant matter was most recently before the Board in September 2014, at which time the Board denied entitlement to service connection for diabetes mellitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in April 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion was that the Board had erred in failing to ensure compliance with 38 C.F.R. § 3.103(c)(2), which imposes, inter alia, two distinct duties on VA employees who conduct hearings in conjunction with a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010) (holding that the Board hearing officer has the duty to explain fully the issues on appeal and to suggest the submission of evidence that may have been overlooked); 38 C.F.R. § 3.103(c)(2) (2014).  

Specifically, the parties agreed that in conducting the June 2014 hearing, the Veterans Law Judge had erred by failing to suggest to the Veteran that he could submit lay evidence to corroborate his allegation that while serving aboard the USS Reaper, the ship operated on inland waterways.  The parties also agreed that the Board had erred by failing to address whether the error in this regard was prejudicial in this case.  It was determined, therefore, that remand was required for the Veteran to be "provided with an opportunity to solicit and provide lay statements from former fellow service members of the USS Reaper regarding any brown water operations that vessel may have been involved in during [the Veteran's period of] active service in Vietnam."  In order to ensure compliance with the terms of the parties' Joint Motion, the Board finds it necessary to remand the issue of entitlement service connection for diabetes mellitus, to include as due to herbicide exposure, for further development.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and his representative and ask that they provide any documents or statements that may support corroborate the Veteran's account of brown water service on Vietnam's inland waterways while serving aboard the USS Reaper.  Specifically, the Veteran should be informed that he should attempt to obtain from fellow service members with whom he served aboard the USS Reaper written statements to corroborate his assertions with regard to any brown water operations that he or the USS Reaper may have been involved in during his period of active service in Vietnam.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, and after the Veteran has been afforded an appropriate amount of time to gather and submit any supporting evidence, the AOJ should re-adjudicate the issue of entitlement to service connection for diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

